Exhibit 10.1 FORM OF RESOLUTE ENERGY CORPORATION STOCK OPTION AGREEMENT (Incentive Stock Option) (Executive Officers) This Stock Option Agreement (Incentive (this “Agreement”) between RESOLUTE ENERGY CORPORATION (the “Corporation”) and (“Participant”) is dated as of February 18, 2016 (the “Date of Grant”). RECITALS A.The Corporation has adopted the Resolute Energy Corporation 2009 Performance Incentive Plan, as amended (the “Plan”); B.The Plan provides for the granting of incentive awards to eligible persons as determined by the Administrator; and C.The Administrator has determined that Participant is a person eligible to receive an incentive stock option award under the Plan and has determined that it would be in the best interests of the Corporation to grant the award provided for herein.
